DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the amendment filed on 16 June 2022. Claims 2, 5, 12 13, 14, 17-19, , 22, 29 and 32 have been amended.  Claim 2 has been cancelled.  Claims 2-36 are currently pending and have been examined. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
examined application, or claims an invention made because of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-36 are rejected on the ground of nonstatutory double patenting over claims 2-7, 9-10, 12-18, 20 and 21 of co-pending application no 16/876,565 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  
17/130,495
16/876,565
2. A method for selecting a first targeted content from a set of targeted messages to insert into a dynamic timeline of social media content displayed on a user device of a first user during a first session of the first user viewing the timeline, the method comprising: 

training, using training data, a classifier to assign a click through probability to each targeted content of the set of targeted content, the training including optimizing a loss function associated with the classifier, 

wherein the training data includes historical click through data associated with a set of users interacting with historical targeted content during historical sessions associated with the set of users; 

calculating, with the classifier, a score for each targeted content of the set of targeted content; 

identifying, the score of the first targeted content as a first score that is greater than the score of every other targeted content of the set of targeted content; and 

based on the first score meeting a predetermined criterion, sending, by the computing device, the first targeted content to the client device for display in the dynamic timeline during the first session.
2. (Currently Amended) A method of selecting a first candidate message from a set of candidate messages for transmission to a client device of a user for display at the client device during a session of engagement of the user with a computing device based on a probability, as determined by at least two learning models, that the user of the client device will select the first candidate message when displayed to the user via the client device during the session, wherein the first candidate message is among a set of messages collectively transmitted to the client device for display at the client device during the session, the method comprising: 

receiving, by a computing device, an indication of [[a]] the first candidate message from the set of candidate messages to display at a display of [[a]] the client device of [[a]] the user; 
calculating, by the computing device, a first candidate scores for the first candidate message from the set of candidate messages by:

calculating, using a point-wise learning model, a candidate scores for each candidate message of the set of candidate messages based on a first likelihood that the user will select that candidate message if displayed to the user during the session; 

adjusting, using a pair-wise learning model, the candidate scores of at least one candidate message of the set of candidate messages based on a second likelihood that the user will select the at least one candidate message instead of another candidate message of the set of candidate messages if the at least one candidate message and another candidate message are both displayed to the user during the session; and 
deeming, after said adjusting, the candidate scores of the first candidate message as the first candidate score; and when the first candidate message meets a predetermined criterion, sending, by the computing device, the first candidate message to the client device for display during the session.



Although the claims at issue are not identical, they are not patentably distinct from each other because: though the wording are different, the limitation carried are either inherently implied or would have been obvious to one ordinary skill in the art.   17/130,495 differs from the patent by stating “training using training data the classifier to assign click through probability to teach targeted content...” vs “receiving the first indication of the first candidate message form the set of candidate message to display.  While the nature of the steps is different, however do not result in a patentably distinction, in either case, the indication of the first candidate must be received and process by the classifier to assign the click-through probability for each content/message.   17/130,495 recites “classifier” while the patented application recites “a point-wise learning model”.  One of ordinary skill in the art would have contemplated that the classifier/pair-wise learning model can be used one or the other to perfume the calculating steps.  17/130,495 recites “identifying the score of the first targeted content as a first score that is greater than the score ever other targeted content of the set of targeted content” which is merely a different way of wording to the patents’.  The omitted limitation is deemed as irrelevant in the concept it does not participated and/or link to another step-in patentable manner.  Further, it is widely known in the art that, to effectively preserve record for future reference and/or for sending targeted content based the first score in the dynamic timeline during the first session is merely contemplated by one or ordinary skill in the art.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   

Independent claims  2, 19  and 21 recite “ a classifier to assign a click through probability to each targeted message of the set of targeted messages “ , the disclosure of the applicants’ specification , paragraph [0028], discloses a probabilistic  classifier that assigns a posterior click-through probability to an advertisement (see paragraphs [0028]-[0029], and [0075]), on the other hand, paragraph [0072], discloses they scroll through the timeline, appear in the timeline just once and user can engage with the message by variety of forms.  For example, users can click on uniform resource lectors (URLs), retweet, reply to , like or favorite the promoted messages, just as they on to any other regular messages.  The only difference may be that a user could perform a negative engagement with a promoted message by hitting  a “dismiss” button associated with the promoted messages.  However, the disclosure  of paragraph [0072] provides an example that the user can click on uniform resource lectors (URLs), retweet, reply to , like or favorite the promoted messages, this example does not include assigning the click-through probability to each targeted message.  

Further, the difference between the claimed invention and the disclosure of applicants’ specification, the specification express that the (for example see abstract)  of applicants’ specification, one processer to receive from a client devise of a user a request for one or more advertisement to display at the client device with a set of messages.  The set of messages is associated  with the user in a social network message serves.  The at least one module may be further operable to determine a probability that the user will select a candidate advertisement using a machine learning mode based on …, the probability of the user select the candidate advertisements , determine that the candidate score satisfies a threshold ..  (see abstract) , the    claimed elements recites a classifier to assign a click through probability to each targeted message of the set of targeted messages which  inserted into timeline from the user account.., calculating a score, etc.”   instead of  assigning click through probability for each targeted content/advertisement presented within the message, the messages  associated with the user per user request.  Therefore, none of the above paragraphs or anywhere else in the Applicants’ specification provides  a support for claimed element of   “a classifier to assign a click through probability to each targeted message of the set of targeted messages. “    Thus, the above limitation is a new matter. 


Prior arts: 

Agarwal (US Pub., 2008/0294577 A1) discloses methods for predicting the click-through rates of Internet advertisements placed into web pages are disclosed. Specifically, a click-through rate prediction is generating using a hybrid system with two terms. The first term is constructed using a machine learning model that incorporates a limited number of important factors (abstract) historical information on web viewer [click-through data associated with a set of users] after training upon a large amount of historical web browsing information, the machine learning system could then make click-through rate predictions (paragraph [0025])  and the computational steps that enable the application of multi-level hierarchical models to large scale web-applications through the user Kalman filters for tree-structured Markov models. Let ýs donate the indictor of observation, (click or no-click) for the Sth …, the goal is to estimate the ᵦᵢṢ‚Є(Ṣ)‵s by minimizing some loss (paragraph [0051])

Yan et al (US Pub., 2012/0259919 A1) discloses a social networking system presents content items to users, who then provide feedback regarding pairs of content items. The feedback includes a selection of a content item of the pair of content items that was preferred by the user over the other content item (abstract), the social networking system uses the pair-wise comparisons of the advertisements to determine feedback coefficients in an advertising quality score predication model using regressing analysis the pair-wise comparisons for each predictive in the model (paragraph [0008])

Huang et al (US Pub., 2015/0074027 A1) discloses a deep structured semantic module (DSSM) is described herein which uses a model that is discriminatively trained based on click-through data, e.g., such that a conditional likelihood of clicked documents, given respective queries, is maximized, and a condition likelihood of non-clicked documents, given the queries, is reduced (abstract) and correspondingly, the gradient of the loss function with respect to an intermediate weight matrix W;, i=2, ... , N-1, can be computed (paragraph [0096]). 
Zhang et al (US Pub., 2011/0119210 A1) discloses described is multiple category learning to jointly train a plurality of classifiers in an iterative manner. Each training iteration associates an adaptive label with each training example, in which during the iterations, the adaptive label of any example is able to be changed by the subsequent reclassification.  In this manner, any mislabeled training example is corrected by the classifiers during training (abstract).

Megill et al (US Pub. No., 2015/0089399 A1) discloses system and method for enabling the formation and analysis of social structurers, such as grouping in real-time among several participates (abstract) and the algorithm(s) used may be conjured to optimized different loss functions.  Typically, these types of algorithms are optimizing for squared loss (i.e., least squares) but some can be configured used to optimize for L1 loss Huber loss or another suitable optimization method (abstract [0212]).    
Response to Arguments
Due to amendment to the claims, the 35 U.S.C 101 rejection have been withdrawn.
Due to the amendment to the claims, the 35 U.S.C 103(a) rejection has been withdrawn, however, the amendment arises the 35 U.S.C 112(a) rejections as applied above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682